                                                         1   KATHLEEN BLISS, ESQ.
                                                             Nevada Bar No. 7606
                                                         2   kb@kathleenblisslaw.com
                                                             KATHLEEN BLISS LAW PLLC
                                                         3   1070 W. Horizon Ridge Pkwy., Suite 202
                                                             Henderson, NV 89012
                                                         4
                                                             Attorney for Don Eugene White
                                                         5
                                                                                           UNITED STATES DISTRICT COURT
                                                         6
                                                                                                 DISTRICT OF NEVADA
                                                         7

                                                         8     UNITED STATES OF AMERICA,                           CASE NO.: 2:15-cr-00144-KJD-PAL
                                                         9                        Plaintiff;
                                                        10                                                         STIPULATION AND PROPOSED
                                                                     vs.                                           ORDER TO CONTINUE SENTENCING
                                                        11     DON EUGENE WHITE,                                   (Second Request)
                                                        12
               1070 W. HORIZON RIDGE PKWY., SUITE 202
  PLLC




                                                                                  Defendant.
                                                        13
                     HENDERSON, NEVADA 89012
KATHLEEN BLISS LAW




                                                        14
                         TEL: 702.463.9074




                                                                    Don White, by and through his counsel of record, Kathleen Bliss, Esq., of the law firm
                                                        15
                                                             Kathleen Bliss Law PLLC; and the United States of America, by and through Assistant United
                                                        16
                                                             States Attorney Phillip Smith, hereby stipulate and request that the Court vacate Mr. White’s
                                                        17
                                                             sentencing hearing currently set for December 4, 2018 and continue it to a later date, but no sooner
                                                        18
                                                             than thirty days (30 days). This stipulation is made and based upon the following:
                                                        19
                                                                     1. Counsel needs time to meet with defendant prior to sentencing date in preparation of
                                                        20
                                                                           a sentencing memorandum. He was transferred from FCI Tucson to Pahrump on
                                                        21
                                                                           October 23, 2018 awaiting sentencing.
                                                        22
                                                                     2. Defendant needs time to review his file before sentencing.
                                                        23
                                                                     3. Furthermore, Mr. White has family out of state who must make arraignments, so they
                                                        24
                                                                           can attend.
                                                        25
                                                                     4. Mr. White is in custody pending sentencing, but he does not object to this
                                                        26
                                                                           continuance.
                                                        27
                                                                     5. The additional time requested by this stipulation is reasonable pursuant to Fed. R.
                                                        28

                                                                                                         Page 1 of 3
                                                         1
                                                                         Crim. P. 32(b)(2), which states that the “court may, for good cause, change any time
                                                         2
                                                                         limits prescribed [for sentencing] in this rule.” Furthermore, a delay in sentencing
                                                         3
                                                                         does not implicate or undermine the defendant’s speedy trial rights under the United
                                                         4
                                                                         States Constitution. See Betterman v. Montana, 136 S.Ct. 1609, 1617-18 (2016).
                                                         5
                                                                     6. This is the second request for a continuance of the sentencing. The additional time
                                                         6
                                                                         requested herein is not sought for purposes of delay.
                                                         7
                                                                     7. Denial of this request for a continuance would deny counsel for Mr. White sufficient
                                                         8
                                                                         time to effectively and thoroughly prepare for sentencing, taking into account due
                                                         9
                                                                         diligence. Accordingly, a denial of this request for continuance could result in a
                                                        10
                                                                         miscarriage of justice.
                                                        11

                                                        12
               1070 W. HORIZON RIDGE PKWY., SUITE 202
  PLLC




                                                             Dated this 1st day of November 2018.
                                                        13
                     HENDERSON, NEVADA 89012
KATHLEEN BLISS LAW




                                                        14   /s/ Phillip Smith               x                     /s/ Kathleen Bliss
                         TEL: 702.463.9074




                                                        15   PHILLIP SMITH                                        KATHLEEN BLISS
                                                        16   Counsel for the United States                        Counsel for Andres Rodriguez

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28

                                                                                                         Page 2 of 3
                                                         1                                             ORDER
                                                         2          Based upon the stipulation of the parties, and good cause appearing, it is hereby

                                                         3   ORDERED that Mr. White’s sentencing hearing currently set for December 4, 2018, be, and the

                                                         4   same hereby is, VACATED.

                                                         5          IT IS FURTHER ORDERED that the sentencing hearing is reset for ______,
                                                                                                                                   2/6/19 at the hour

                                                         6   of _____
                                                                9:00 a.m. in Courtroom 4A before Judge Kent J. Dawson.


                                                         7          IT IS SO ORDERED.

                                                         8

                                                         9           11/2/2018
                                                             DATED: ________________

                                                        10
                                                                                                        _________________________________
                                                        11                                              HONORABLE KENT J. DAWSON
                                                        12                                              UNITED STATES DISTRICT JUDGE
               1070 W. HORIZON RIDGE PKWY., SUITE 202
  PLLC




                                                        13
                     HENDERSON, NEVADA 89012
KATHLEEN BLISS LAW




                                                        14
                         TEL: 702.463.9074




                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28

                                                                                                      Page 3 of 3
